06/01/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE

            CHARLES BLACKSTOCK v. STATE OF TENNESSEE

               Appeal from the Criminal Court for Hamilton County
              No. 230316, 230317, 230318   Barry A. Steelman, Judge
                      ___________________________________

                           No. E2019-01446-CCA-R3-ECN
                       ___________________________________


The pro se Petitioner, Charles Blackstock, appeals as of right from the Hamilton County
Criminal Court’s order summarily denying his petition for a writ of error coram nobis or,
alternatively, petition for a writ of habeas corpus. The State has filed a motion to affirm
the trial court’s judgment pursuant to Rule 20 of the Rules of the Tennessee Court of
Criminal Appeals. Following our review, we conclude that the State’s motion is well-
taken and affirm the judgment of the trial court.

           Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed
           Pursuant to Rule 20, Rules of the Court of Criminal Appeals.

D. KELLY THOMAS, JR., J., delivered the opinion of the court, in which NORMA MCGEE
OGLE, and ROBERT H. MONTGOMERY, JR., JJ., joined.

Charles Blackstock, Pro Se, Only, Tennessee.

Herbert H. Slatery III, Attorney General and Reporter; and Benjamin A. Ball, Senior
Assistant Attorney General, for the appellee, State of Tennessee.


                             MEMORANDUM OPINION

                                  Factual Background

        The Petitioner pleaded guilty to one count of especially aggravated kidnapping
and two counts of rape of a child concerning the July 18, 1999 offenses wherein the
Petitioner abducted the nine-year-old victim as she rode her bicycle, placed her in the
trunk of his car, and then anally and orally raped her before her escape. Pursuant to the
plea agreement, the length and manner of service of the sentences were determined by the
trial court. At sentencing, the trial court imposed twenty-five-year sentences for each
offense to be served consecutively, for a total effective sentence of seventy-five years’
incarceration. On direct appeal, this court modified the sentences for the rape of child
convictions to twenty-three years each but otherwise affirmed the judgments of the trial
court, resulting in a total effective sentence of seventy-one years’ incarceration. State v.
Charles R. Blackstock, No. E2000-01546-CCA-R3-CD, 2001 WL 969036, at *1 (Tenn.
Crim. App. Aug. 27, 2001) (no perm. app. filed). The Petitioner unsuccessfully pursued
habeas corpus relief, the denial of which was affirmed by this court on appeal. Charles
Blackstock v. State, No. E2013-01173-CCA-R3-HC, 2014 WL 1092812 (Tenn. Crim.
App. Mar. 19, 2014) (no perm. app. filed). The Petitioner then unsuccessfully pursued a
petition for post-conviction relief, the summary denial of which was affirmed by this
court on appeal. Charles R. Blackstock v. State, E2015-01384-CCA-R3-PC, 2016 WL
1276300 (Tenn. Crim. App. Mar. 31, 2016), perm. app. denied (Tenn. Aug. 18, 2016).

       On May 7, 2019, the Petitioner filed a pro se petition for a writ of error coram
nobis or, alternatively, petition for a writ of habeas corpus alleging that newly discovered
evidence concerning his sexual abuse victimization as a child explained his committing
these offenses and would change the sentencing determination by the trial court. On July
22, 2019, the trial court summarily denied relief as to both modes of relief. The trial
court concluded that the Petitioner could not claim coram nobis relief from guilty-pleaded
convictions and that the Petitioner had failed to raise a cognizable habeas corpus claim.
The Petitioner filed a timely notice of appeal with this court. Following the Petitioner’s
filing of the brief, the State filed a motion asking this court to affirm the trial court’s
judgment by memorandum opinion pursuant to Tennessee Court of Criminal Appeals
Rule 20. The Petitioner has not filed a response to the State’s motion.

                                          Analysis

                                    Error Coram Nobis

       “[T]he statute setting forth the remedy of error coram nobis in criminal matters
does not encompass its application to guilty pleas.” Frazier v. State, 495 S.W.3d 246,
247 (Tenn. 2016). Therefore, the trial court did not err in summarily denying coram
nobis relief to the Petitioner’s challenge of his guilty-pleaded convictions.

                                      Habeas Corpus

        Under Tennessee law, the “grounds upon which habeas corpus relief may be
granted are very narrow.” Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999). The writ
will issue only where the petitioner has established: (1) a lack of jurisdiction for the order
of confinement on the face of the judgment or in the record on which the judgment was
rendered; or (2) that he is otherwise entitled to immediate release because of the
                                            -2-
expiration of his sentence. See State v. Ritchie, 20 S.W.3d 624, 630 (Tenn. 2000);
Archer, 851 S.W.2d at 164.

       The purpose of the habeas corpus petition is to contest a void, not merely a
voidable, judgment. State ex rel. Newsom v. Henderson, 424 S.W.2d 186, 189 (Tenn.
1968). A void, as opposed to a voidable, judgment is “one that is facially invalid because
the court did not have the statutory authority to render such judgment.” See Summers v.
State, 212 S.W.3d 251, 256 (Tenn. 2007). In contrast, “[a] voidable conviction or
sentence is one which is facially valid and requires the introduction of proof beyond the
face of the record or judgment to establish its invalidity.” Taylor, 995 S.W.2d at 83.

        A petitioner bears the burden of establishing a void judgment or illegal
confinement by a preponderance of the evidence. See Wyatt v. State, 24 S.W.3d 319,
322 (Tenn. 2000). We note that the determination of whether to grant habeas corpus
relief is a matter of law; therefore, we will review the habeas corpus court’s finding de
novo without a presumption of correctness. McLaney v. Bell, 59 S.W.3d 90, 92 (Tenn.
2001).


       Our supreme court has held, “A habeas corpus court may properly choose to
dismiss a petition for failing to comply with the statutory procedural requirements;
however, dismissal is not required. The habeas corpus court may . . . choose to
adjudicate the petition on its merits.” Hickman v. State, 153 S.W.3d 16, 21 (Tenn. 2004)
(footnote omitted) (citing Tenn. Code Ann. § 29-21-109). While procedural default is not
required, we observe that neither the trial court nor the parties made any mention of the
procedural requirements for filing a habeas corpus petition.

        This is the Petitioner’s second petition for a writ of habeas corpus. The Petitioner
was convicted in Hamilton County and is incarcerated in Hickman County. Tennessee
Code Annotated section 29-21-105 states that an application for habeas corpus relief
should be filed with “the court or judge most convenient in point of distance to the
applicant, unless a sufficient reason be given in the petition for not applying to such court
or judge.” The Petitioner provides no reason for filing in Hamilton County. Moreover,
the Petitioner failed to attach a copy of the judgments under attack or the prior habeas
corpus petition to the instant petition. The procedural requirements for habeas corpus
relief are “mandatory and must be followed scrupulously.” Archer v. State, 851 S.W.2d
157, 165 (Tenn.1993). The Petitioner’s alternative pleading form does not absolve him
of the mandatory pleading requirements of the habeas corpus statute. The trial court
could have summarily dismissed the petition without addressing the merits of the
allegations.


                                            -3-
              That said, we agree that the Petitioner failed to state a cognizable claim for
habeas corpus relief. Challenges to the consideration of mitigating evidence related to
sentencing are not cognizable grounds of habeas corpus relief. Bobby Joe Strader v.
David Osborne, Warden, No. E2011-02510-CCA-MR3-HC, 2012 WL 3548510, at *3
(Tenn. Crim. App. Aug. 17, 2012) (“Any alleged error in the setting of the sentence
length within the applicable range would be an ‘appealable error’ that would not be
cognizable in a habeas corpus proceeding”). The Petitioner’s claim that the State violated
Brady v. Maryland in failing to disclose evidence of his victimization and its relationship
to his offending as an adult is also not cognizable in a habeas corpus proceeding. George
T. Haynie, Jr. v. Ricky Bell, Warden, et al., No. M2006-02752-CCA-R3-CV, 2007 WL
1792534, at *7 (Tenn. Crim. App. June 27, 2007). Likewise, the Petitioner’s allegations
of ineffective assistance of counsel are not cognizable claims for habeas corpus relief.
Thomas Ernest Young v. State, No. M2016-02333-CCA-R3-HC, 2018 WL 444202, at *4
(Tenn. Crim. App. Jan 17, 2018). We conclude that the Petitioner is not entitled to relief.

                                       Conclusion

        When an opinion would have no precedential value, this court may affirm the
judgment or action of the trial court by memorandum opinion when the judgment is
rendered or the action taken in a proceeding without a jury and such judgment or action is
not a determination of guilt and the evidence does not preponderate against the findings
of the trial court. See Tenn. R. Ct. Crim. App. 20. We conclude that this case satisfies
the criteria of Rule 20. Accordingly, the State’s motion to affirm by memorandum
opinion the judgment of the trial court denying error coram nobis and habeas corpus
relief is GRANTED. Upon consideration of the foregoing and the record as a whole, we
affirm the judgment of the Hamilton County Criminal Court pursuant to Rule 20 of the
Rules of the Tennessee Court of Criminal Appeals.



                                          ______________________________________
                                          D. KELLY THOMAS, JR., JUDGE




                                           -4-